355 U.S. 181 (1957)
SEATRAIN LINES, INC.,
v.
UNITED STATES ET AL.
No. 522.
Supreme Court of United States.
Decided December 9, 1957.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF DELAWARE.
S. S. Eisen and Raoul Berger for appellant.
Solicitor General Rankin, Assistant Attorney General Hansen, Charles W. Weston, Robert W. Ginnane and H. Neil Garson for the United States and the Interstate Commerce Commission, and Warren Price, Jr. for the Pan-Atlantic Steamship Corporation, appellees.
PER CURIAM.
The motions to affirm are granted and the judgment is affirmed.